69.	 Mr. President, as 1 come to this rostrum with the signal honor of addressing once again our Assembly, a keen feeling of pride prompts me first and foremost to turn my thoughts to your predecessor. The twenty-ninth session and the seventh special session of the General Assembly owe their success to the dynamic action of Abdelaziz Bouteflika, the Minister for Foreign Affairs of the People's Democratic Republic of Algeria. Thanks to his great experience in international affairs, his shrewdness as a diplomat, his complete and constant commitment to the just cause of the oppressed peoples of the world, he helped us move towards the attainment of some of the ideals in our Charter. He deserves the appreciation and the congratulations of the international community for his services to our Organization.
70.	Mr. President, your election as President of the thirtieth session of the General Assembly is a tribute by the international community not only to your continent, with its old and noble civilization, but also to your country, Luxembourg, with which Cameroon maintains excellent relations of friendship and cooperation. We are confident that, thanks to your outstanding qualities and your great experience as a statesman, thanks to your devotion to the ideals or peace, freedom of peoples and equality among all men, and thanks also to the assistance of all those who are by your side, particularly the Vice-Presidents of the Assembly, to whom we would extend this tribute, our deliberations will be conducted successfully. I hope you will not find it embarrassing, Mr. President, if, on this occasion, I yield to the temptation to refer to the great warmth and consistent sympathy that you
have always shown with regard to Africa which accounts for your now widely known nickname, "Gaston the African", given you in the European Common Market back in the days of Yaounde I and Yaounde II. It is therefore a pleasant duty for me to offer you the hearty congratulations of the people and Government of Cameroon, of its President, El Hadj Ahmadou Ahidjo, and of my delegation, which here and now pledges to you its steadfast co-operation.
71.	May I also tell you, Mr. President, how very much we have admired all that has been done during the past year by Mr. Kurt Waldheim, our Secretary-General, to ensure that the United Nations establishes a presence wherever its prestige may make for any substantial progress in efforts to further peace and co-operation throughout the world. May I take this opportunity to pay a tribute to his integrity, his courage and his devotion, and once again to express our complete trust in him.
72.	The present session of the General Assembly is being held at a juncture in international political life that is encouraging to those peoples of the world that are sincerely devoted to peace and freedom. To be sure, antagonisms and frustrations that are capable of seriously disturbing the peace still exist here and there, and the Secretary-General, in the introduction to his report on the work of the Organization, quite correctly points out that "the hard world of politics and human affairs is not so easily diverted into the calm and peaceful channels of idealism and common sense" [Al10001IAdd.1, sect. XXI],
73.	But we cannot fail to note with satisfaction that, after having marked time to some extent during the 1960s, when colonialism was dealt one of history's severest blows, the process of the liberation of peoples has been definitely speed up during the past two years. Mozambique, Guinea-Bissau, Cape Verde, Sao Tome and Principe, Papua New Guinea, Cambodia, Viet Nam, Angola all of these are names that call forth the hope of all men of goodwill committed to the struggle for human dignity, names that cause the backward-looking colonists and the imperialists thirsting for oppression to shudder.

74	Is it not a sign of the times that this process of liberation should be thriving at the time when our Organization is reaching its maturity? This Organization, after all, was born 30 years ago out of the determination of independent States to found a new international order based on respect for human dignity, on fraternal dialog and on co-operation among all peoples, bare equal and masters of their own fate.
75	And here we would offer our warmest welcome to the delegations of certain of those countries that are seated here for the first time in this gathering as representatives of sovereign States. Their presence among us is clear proof that ours is a rapidly changing world and that we are moving inevitably toward that universality that is the goal of the United Nations.
76. The march of peoples to freedom is irresistible All States are aware of this, and in any case, those that pretend to forget this fact are in for a rude awakening.
77.	Less than a year ago no one could foresee with any certainty that the peoples of Indo-China were so close to complete liberation. In that connexion, welcoming as we do the return of peace to that peninsula, my delegation firmly believes that it is high time the courageous people of Viet Nam recovered its rightful place in the concert of nations, so that, with the assistance of the international community, it may bind up its wounds, rebuild its country in peace and without interference, and contribute actively to the settlement of the burning problems confronting mankind today.
78.	Respecting Korea, the Government and people of Cameroon know from their own experience the price of national unity. For that reason, Cameroon, which maintains relations of friendship and co-operation with both Korean States, must pursue its efforts to contribute to the best of its ability to the independent and peaceful reunification of the Korean homeland. In that connexion, we find it difficult to condone the maintenance, in one part of that country, of foreign troops, who in any case will never respect what for us is the sacred principle of non-interference in the internal affairs of other States.
79.	That same principle of non-interference determines our position in the distressing matter of Cyprus. If the two communities, which, though of different origins, are nevertheless bound together by the same national destiny, had been able to enter into a brotherly dialog, free from all intervention from outside, the island of Cyprus would have been spared much suffering. We are grateful to the Secretary-General for his unceasing efforts to encourage the return of peace to the island and to safeguard the independence, territorial integrity and non-alignment policy of that country, in conformity with the relevant resolutions of the General Assembly and the Security Council of our Organization.
80.	May I now turn to the problems of Africa, a continent which, more than any other, has had to suffer oppression, a continent which is a constant source of concern to my Government. The 12 months that have passed since the last regular session of the General Assembly have indeed resulted in great upheavals on our continent. Despite the desperate maneuvering of certain backward-looking colonialists, Mozambique, Cape Verde, and Sao Tome and Principe have now all achieved full sovereignty. It is above all to the liberation movements of these brother countries that we owe our heartiest congratulations, for not only have they brought down a colonial system which for centuries was particularly oppressive, but they have shown also that freedom is indivisible, since by their sacrifices they have made it possible for the Portuguese people themselves to throw off the dictatorial yoke.
81.	We know, however, that the struggle is not over. Great watchfulness must be the order of the day while the independence of the young States is put on a firm basis. The subversive schemes of the enemies of Africa, who kindle the flames of hatred and discord in Angola, must be exposed and combated. Our Angolan brothers, we are convinced, will heed the urgent appeal that we are making to them to lay down their arms arms provided by interventionist forces in all quarters to stop killing each other, and to resolve
to put an end to the quarrels that discredit them and make Africa the laughing-stock of its enemies. We call upon all Members of this Assembly to refrain from encouraging in any way this fratricidal war, and to cease interfering in the internal affairs of Angola,
82.	We take this opportunity to congratulate the new Portugal for having kept the commitments on decolonization which it made to the international community. We would remind it, however, that until powers are transferred to the representatives of the Angolan people, it retains its responsibilities for the security and territorial integrity of that country.
83.	Finally, we welcome the understanding, the restraint, and the sense of responsibility shown by all brother countries directly involved in the question of the so-called Spanish Sahara in the search for a just and equitable solution.
84.	Turning to the Comoros, without wanting to minimize the difficulties and unpredictable events which accompany any effort at decolonization, we earnestly hope that that archipelago in the Indian Ocean, which has been declared a zone of peace by our Organization, will soon attain its independence, unity and sovereignty.
85.	Our sadness is great as we turn our eyes to the bastions of domination strengthened by racism and apartheid which continue to exist in Azania, Zimbabwe, and the international Territory of Namibia.
86.	Need I remind you of the position of Cameroon on this subject? In accordance with the resolutions of the United Nations and with the advisory opinion of the International Court of Justice, the racist clique must put an end to the illegal occupation of Namibia. Powers must immediately be transferred to the genuine representatives of the Namibian people, who have been fighting for years under the leadership of the South West Africa People's Organization. The United Nations must continue to seek ways and means of safeguarding the territorial integrity of Namibia and of preventing the plundering of its wealth.
87.	We condemn the triple vetoes cast in October 1974 and June 1975, which only serve to encourage the racist South African forces to continue to defy the international community and to take a scornful attitude towards the resolutions adopted by the General Assembly and by the Security Council.
88.	In Zimbabwe, the responsibilities of the administering Power remain. It is up to the administering Power to use all means, including force, to make the racist white minority, which has usurped power in Salisbury, come to its senses.
89.	We pledge our complete support to the liberation movements of Zimbabwe, which have established a united front to lead their people in a fight which must inevitably lead to an early victory.
90.	Already, the racists are panicking. For some time now we have seen them engage in feverish activities whose obvious purpose is to divide Africa and to delay the advent of their defeat.
91.	Need I repeat that if they wish to enter into a dialog, they know who are the right people to talk to, namely, the liberation movements recognized by
the Organization of African Unity, which are the only authentic representatives of their people.
92.	Cameroon will not spare any effort in its commitment to the total liberation of Africa. With all other peoples devoted to peace, justice and liberty, we will pursue the fight on all fronts.
93.	Freedom is man's most prized possession, next to life itself. But it is not granted as life is; it is a delicious fruit which the peoples of the world may taste only after a long and bitter combat.
94.	That, then, is the meaning of the ordeal in the Middle East, where a State Member of this Organization has seized the territories of others by force, reducing millions of persons to the status of wandering and stateless refugees.
95.	The non-use of force in the settlement of international disputes is recognized by the Charter and international law, and is a principle which the Government of Cameroon holds dear.
96.	That, and not some tendentious interpretation by those who care little for our dignity, explains our attitude towards Israel and our actions in the United Nations and other international organizations aimed at forcing that country to withdraw from occupied Arab territories and to respect the undeniable rights of the Palestinian people.
97.	It is our hope that present efforts in the Middle East will accelerate the process of establishing a just and lasting peace, safeguarding the interests of all the parties concerned in the area in accordance with the relevant resolutions of the Security Council.
98.	Today's world, for a number of years now, has been going through a social and economic crisis which it will be able to overcome only if all nations dispassionately act together in an appropriate framework such as this Organization.
99.	Beyond question, the present crisis is the result of the selfishness of the strong, who would exploit the weak instead of agreeing to promote mutual development, with complete respect for the interests of every nation and for the special identity and dignity of each nation.
100.	It is the plight of today's world that the progress of science and technology has made it possible for a privileged minority to monopolize most of the common resources of mankind, while three quarters of the human race continue to endure the harsh yoke of poverty and to feed on the most illusory hopes.
101.	That excessive egoism has often been seen in the various gatherings convened by the United Nations and its specialized agencies over the years.
102.	We are thinking above all of the Third United Nations Conference on the Law of the Sea, to which Cameroon attaches considerable importance. Although our geographical position in relation to the ocean spaces is not particularly advantageous, we share with other developing countries a deep concern arising from our fears of seeing the common heritage of mankind exploited in the interests of the same privileged minority.
103.	The resources of the world have brought about the prosperity of the human race, but not without confrontation and war. We must not allow a new torm
of domination to emerge in the ocean spaces which would destroy everything that our generation has done to bring about global development and international peace,
104.	Nations must take this opportunity to purify their own special interests by bringing them within the general framework of interdependence and understanding among peoples, in order to exclude new causes of hostility from a world already beset by so many economic, social and political tensions.
105.	We believe that the unified texts submitted by the President of the Conference and by the chairmen of the three committees of the Conference represent a useful basis for negotiations. The Conference should give them serious consideration at the next session as it might thus be able to emerge from the impasse imposed on it by those who are well content with the status quo.
106.	My country will tenaciously pursue its efforts at bringing about a joint action both at the regional level and with other nations of the world, with a view to preparing a new form of the law of the sea based on justice and on the developmental requirements of all States.
107.	It is not my intention here to dwell on the many other gatherings held over the past 12 months which have made it possible for the countries of the third world to determine the appropriate objectives and methods of action for resolving the problems pertaining to their development. At the seventh special session we have just considered in detail the impact of the international economic situation on the countries of the third world.
108.	Cameroon, of course, has not waited until now to denounce the vices of a selfish economic and commercial system. We have always denounced, among other things, the constant deterioration in terms of trade, which is a major cause of the growing gap between the rich and poor nations.
109.	That is why Cameroon will do what it can to support and foster any action which would translate into action the measures adopted at the sixth and seventh special sessions relating to the establishment of a new international economic order, in the hope that the objectives of the Charter of the Economic Rights and Duties of States [resolution 3281 (XXIX)] will be achieved.
110.	We hope that the Paris Conference on International Economic Co-operation, proposed by the French Head of State, will produce effective solutions not only to the problems of energy but to the whole range of problems relating to raw materials, bearing in mind the interests of the developing countries.
111	It is high time that the developed countries understood that their delay in satisfying the just grievances of the developing countries is inconsistent with the need for detente, much more obvious today than ever before in a world exhausted by decades of confrontations of all kinds.
112	At the Conference on Security and Co-operation in Europe we perceived a few rays of hope inasmuch as the strengthening of detente in that part of the world which had seen the origin of two world wars 
might well serve the cause of development of the countries of the third world.
113.	Nevertheless, we cannot fail to note that sources of tension continue, particularly in certain countries of the third world, and none can predict that they will not lead to a widespread conflict. Our concern is the more justified, because notwithstanding the partial agreements concluded among the major military Powers, the arms race is continuing unabated.
114.	Reductions in the stockpile of weapons, announced from time to time, are nothing but propaganda, for in the East as in the West armament policies are today essentially qualitative in nature. We all know that there is no area where research is more dedicated to greater accuracy, power and invulnerability than in this area. In the East and in the West technology is flourishing and enjoys high political priority. That applies to all areas of destruction strategic nuclear weapons, tactical nuclear weapons, conventional weapons, chemical weapons, psychological warfare and applies also to outer space, to the Earth and to the oceans.
115.	Once again I must state the belief of the Government of Cameroon that the old adage he who wants peace, prepares for war should be considered out of date today.
116.	We favor general and complete disarmament under the auspices of the international community as a whole. We firmly support the proposal immediately to put an end to nuclear and thermonuclear tests, to conclude a treaty banning those tests and to convert to peaceful purposes of economic, social and cultural development the factories in which those weapons are manufactured. We support equally firmly the plan to have a world-wide disarmament conference which would make it possible for all States to reach appropriate decisions on problems which are crucial for their survival.
117.	It is a fallacy to claim that the means for massive destruction with which some States are equipping themselves will never be used except for purposes of mutual intimidation. The well-being of mankind has hardly ever required that it live constantly under the sword of Damocles.
118.	The liberation of the oppressed peoples of the world is nigh. Many nations, which only yesterday were fighting on the battlefield, are today working together to build a new world, to build the foundations of tomorrow's civilization, where the principle that "might makes right" will yield to the rule of law. We must move towards detente; co-operation must be strengthened and made a reality a concrete reality for the well-being of the entire world. That presupposes that our resolutions and recommendations, our agreements and treaties, will emerge from the comfortable surroundings of idle diplomacy and filter through to the roots of a rising generation. That also presupposes a new ethic in international relations where national selfishness will give way to a more universal sense of human solidarity.
119.	It is to be hoped that the need for such a civilization will be felt increasingly by those institutions whose task it is to train the principal protagonists in international life, and that we will see the emergence of training centers and research centers for diplomatic
and international questions which will go beyond the narrow framework of States and that applies both to recruitment and to the orientation of the training courses.
120.	I have just stated the position of my Government on the fundamental problems which confront us today. The international situation, as we are well aware, is depressing in a number of areas, but there are signs that the clouds are breaking up. We have noted with pleasure that here and there in the world there is a growing awareness of the need to establish a new international order.
121.	May that political will, which emerged in the course of the seventh special session of the General Assembly, also guide the deliberations of our present session, so that our determination to build a world of peace and justice may lead to effective and humane action, bringing about solidarity and interdependence and uniting the peoples of the world.
122.	The United Nations is an ideal place for this growing awareness to be expressed. We welcome this now as we are celebrating the thirtieth anniversary of our Organization. Cameroon remains convinced that at the present time the role of our Organization is irreplaceable as an instrument for maintaining peace and international security and as an ideal center where new international relations, just and in accordance with the aspirations of the entire world, may be established.
123.	Of course, its structures are hardly perfect. We believe that the jurisdiction of its various bodies and the way in which political authority has been distributed, should be altered, taking into account on the one hand changes which have taken place in the United Nations and the specialized agencies since its Charter was drafted, and on the other hand the admission of a large number of new Members which for the most part are countries of the third world.
124.	We also reaffirm our loyalty to the movement of the non-aligned countries. I would even say that that loyalty is the corner-stone of our foreign policy because, as was recently stated by the Head of State of Cameroon, El Hadj Ahmadou Ahidjo, non-alignment, which used to consist in a dexterous form of co-operation aimed at establishing an uncertain equilibrium between two different approaches to the world, appears today as a way of asserting our personality in the international arena, a way of asserting our determination to be independent in other words, a way of asserting our own free will in international relations.
125.	No aspect of our policy of non-alignment, however, should be seen as negative or as an expression of a desire to remain in isolation. To us, non-alignment means, first and foremost, non-interference in the internal affairs of others. Non-alignment, to us, also means the renunciation of the use or the threat of the use of force in the settlement of international conflicts. Non-alignment, to us, means also a state of constant vigilance in the face of all organized powers, present or future, without any prejudice against any of them. It also means that we are constantly prepared to extend a friendly hand of loyal co-operation, while never sacrificing any of our vital interests.
126.	Lastly, non-alignment, to us, also means tolerance and peaceful even dynamic coexistence among States with different political, social or economic regimes, working together to promote a world of peoples that are equal, that are freed from domination and fear, and that respect each other.
127.	In other words, non-alignment, for us, is not the opposite of international co-operation, but its complement. We believe in the solidarity and interdependence of mankind; we believe that mankind may be compared to a chain, whose strength depends on the strength of its weakest link. International co-operation, consequently, is absolutely essential for the survival of mankind and must be extended both vertically and horizontally.
128.	In the wake of the Conference of Ministers for Foreign Affairs of Non-Aligned Countries, held at Lima, the results of which were a useful contribution to the settlement of the vital problems of the world's peoples, and at a time when Cameroon is assuming important responsibilities as a non-permanent member of the Security Council, and now that the seventh special session of the Assembly devoted to development and international co-operation has just established the basis for constructive and promising dialog between developed and developing countries in order resolutely to attack the problem of orderly development for one and all, I am pleased to reaffirm the determination of my Government to do its utmost to promote, not a bipolar world based on the constant confrontation of ideologies and interests, but a multipolar world more open to a universal civilization that alone can provide an effective and humane response to the burning problems confronting today's world.




